                Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 1 of 9

 2020-07705                                                                                           FILED
     C
Section 10
                                                                                               2020 SEP 15 P07:48
                                                                                                         CIVIL
                                                                                                 DISTRICT COURT
                                                                                                                  *




                             CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                              STATE OF LOUISIANA
          NO.

                                                   'PEGGY VOSS

                                                       VERSUS

                WALMART STORES,INC. d/b/a WALMART,and ABC INSURANCE COMPANY

          FILED:
                                                                       DEPUTY CLERK.

                                           PETITION FOR DAMAGES.

                 NOW INTO COURT, through undersigned counsel, conies Plaintiff, PEGGY VOSS,a •

          resident:and:domiciliary of Orleans Parish, State ofLouisiana, who respectfully represents that:



                 Made defendants herein are:

                 A.      WALMART STORES,INC. dibta..WALMART,a corporation located, licensed
                         and doing business in the Parish of Orleans, State of Louisiana, and who can be.
                         served through its Agent for Service ofProcess, CT CORPORATION SYSTEM,
                         5615 Corporate Blvd:, Suite 400B,Baton Rouge,LA 70808; and,

                 B.      ABC INSURANCE COMPANY, an insurer whose identity is unknown at this
                         time, however upon information and belief is a licensed insurer licensed to do and
                         doing business in. the State ofLouisiana.

                 Said Defendants are jiistly and truly indebted unto your'Petitioner herein for the f. ollowing

          reasons, to wit:

                                                          2.

                 On or about September 17, 2019, Petitioner,'PEGGY VOSS, was an invited customer and

          patron. of Defendant, WALMART STORES, INC. dibla WALMART, Store #1163, located at

          4001 :Behrnian Place, New Orleans, Louisiana,70114.

                                                           3.

                 At. that same. time, Petitioner, PEGGY VOSS upon arriving at the premises through the

          front doors of Defendant, WALMART STORES,INC. d/b/a WALMART, Store #1163, located

          at 4001 .Behrman Place., New Orleans, Louisiana 70114, suddenly and without warning, tripped

          over a crumpled rug which had been Placed: at the entrance, not properly flattened, and the edge of


                                                                                                  VERIFIED
                                                                                                  Yanley Salazar

E-Filed                                                                                       2020 SEP 17 A08:35


                                                                                              EXHIBIT "A"
               Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 2 of 9

.2020-07705                                                                                         FILED
     C
Section 10
                                                                                             2020 SEP 15 P07:48
                                                                                                       CIVIL
                                                                                                DISTRICT COURT




          which was not level with the floor, causing Petitioner to fall to the floor and sustain significant

          injuries and damages.

                                                          4.

                 At all times relevant herein, .Defendant, WALMART STORES,INC. d/bla WALMART,

          owned and/or leased. and/or managed. and/or was responsible for maintaining the premises'located

          at 4001 Behrman.Place, New Orleans,Louisiana 70114.

                                                          5.

                 'Defendant, ABCINSURANCE COMPANY,an.insurer Whose identity is unknown at this

          time, but who, upon information and belief, is an insurer licensed to do and doing business in the

          State ,ofLouisiana, and was the publicliability insurer for Defendant,'WALMART STORES,INC.

          dibla WALMART.

                                                          6.

                 The crumpled rug on the .floor had been there for some,time prior to Petitioner tripping

          over it and had not been straightened out or picked up.

                                                          7.

                 Therowere no warning signs at or near the immediate area where the crumpled rug on.. the

          floor was located.

                                                          S.

                 After PEGGY VOSS -fell .froi6 tripping over the crumpled -rug on the Boor, she notified

          Walmart employee, name unknown, who will be represented as JANE DOE, who acknowledged

          they knew of the existence ofthe crumpled rug on the floor at the time of the accident herein sued

          upon,but Which they did not address before customer P.EGGY VOSS tripped and fell.

                                                          9.

                 PEGGY- VOSS presented to Ochsn.er emergency at Ochsner Medical Center Westbank in

          Louisiana.

                                                          10.

                 Atthe time of the accident herein sued upon,defendant, WALMART STORES,INC. d/b/a

          WALMART was the owner of Walmart Store 41163, located at 4001 'Behrman. Place, New

          Orleans, Louisiana 70114.



E-Filed
           Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 3 of 9
,2020-07705                                                                                     FILED
   C
Section 10
                                                                                         2020 SEP 15 P07:48
                                                                                                  CIVIL
                                                                                           DISTRICT COURT




                                                          IL

              Defendant, WALMART STORES,INC. dib/a WALMART knew or should have known

      of the existence of the crumpled rug on the floor.at the time of theaccident herein sued upon.

                                                          12.

              At. the time of the accident herein sued upon, the defendants, WALMART STORES,.INC.

      dibia WALMART, were responsible for Walmart Store 41163, the store in, question where

      petitioner,'PEGGY VOSS, was injured.

                                                          13.

              At the time of-the accident herein sued upon, the defendant., WALMART'STORES,INC.

      &b./a WALMART was the custodian of .Walmart Store '#11,63, the store in question_ where the

      petitioner,PEGGY VOSS, was injured.

                                                          1.4.

              At the time of the accident herein sued upon, the defendant:, WALMART STORES,:INC,

      d/b/a WALMART had: care, custody, and .control of the store in question where the petitioner,

      'PEGGY VOSS,was injured.

                                                          Is.

              At the time ofthe accident herein sued tipon, the defendant, WALMART STORES,.WIC.

      dib/a WALMART had care, custody, and control of the entrance/rug in question where the

      petitioner, PEGGY VOSS, was injured.

                                                          16.

              At the time of the accident herein sued upon, defendant,.WALMART STORES,INC. dib/a

      WALMART Was responsible for the maintenance of the area in question where the petitioner,

      PEGGY VOSS, was injured.

                                                          17.

              The defendant's, WALMART STORES,.INC. d/b/a. WALMART knew or should have

      known of the unreasonably dangerous condition the .area in question possessed where the

      petitioner, PEGGY VOSS,. was injured.

                                                          18.

              Petitioner, pleads the doctrine Of strict liability.
               Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 4 of 9

.2020-07705                                                                                           FILED
     C
Section 10
                                                                                               2020 SEP 15 P07:48
                                                                                                       CIVIL
                                                                                                 DISTRICT COURT




                                                           1 9.

                 Petitioner, PEGGY VOSS, WAS injured as a result ofthis accident and suffered severe and

          disabling injuries.

                                                          20.

                 Defendant', WALMART STORES,INC..d/b/a WALMART is liable unto petitioner for the

          actions and /or inactions of their employee, JANE DOE, and all causes of action asserted herein

          pursuant to La. Civ. Code Art. 2320, .and the doctrines of Respond.eat Superior and Vicarious

          Liability.

                                                          21.

                 Petitioner was not at fault nor was she contributorily negligent. The above described.

          accident, resulting injuries, and damages were caused solely by the negligence and/or fault of the

          defendants WALMART STORES,INC. d/b/a WALMART in the fallowing particulars:

                 a.      Failure to properly 'mark and warn of such hazards;

                  b.     Failure to maintain and.service its entrances and 'floors;

                 c.      Failure to keep its entrances and floors in proper working order;

                 d.      Failure to inspect its- entrances and floors for such hazards;

                 e.      Failing to take reasonable steps to .maintain and insure safety of others;

                 f.      Creating and exposing others to a hazardous condition (crumpled rug on floor);

                 g.      Failure to warn of hazardous conditions;

                  h.     Failure to maintain and service areas in question;

                  i.     Failure to train, supervise, and/Or oversee employees;

                 j.      Disregard for the safety of business invitees, patrons, and other individuals

                         similarly -situated;

                 k.      Failure to provid.e business invitees, patrons, and other individuals similarly

                         situated with a safe means -of entering and traversing the store;

                  1.     Failure to exercise reasonable and prudent care under the circumstances;

                         Failure to maintain its entrances and floors in. a condition free of defectAazardons

                         conditions(Crumpled rug on 'floor);

                 n.      Failure to take appropriate action to remedy defects and hazardous conditions



E-Filed
               Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 5 of 9
.2020-07705                                                                                            FILED
     C
Section 10
                                                                                                2020 SEP 15 P 07:48
                                                                                                          CIVIL
                                                                                                  DISTRICT COURT




                         (crumpled rug on floor)after having actual or constructive knowledge of same;

                  o.      Defendants either created or had actual or constructive notice of the hazardous

                          condition (crumpled rug on floor) which caused petitioner's damage prior to the

                          accident;

                  P.      Failing to implement maintenance/Cleaning polices for its entrances;

                  q.      Failing to abide by 'Defendant's own maintenance polices, ifany;

                   r.     Failing to properly supervise and instruct its employees to discover, report, and

                          remedy defects and hazardous conditions, and/or maintain the area which had the

                          crumpled rug;

                  s.      In allowing and/or maintaining an unusually dangerous situation;

                   t.     Store #I163 was understaffed, not. enough other employees in store at time of

                          accident;

                   u.     Reckless and careless conduct; and,

                   v.    Any and all other acts of negligence, which will be proven at the trial of this matter.


                                                            22.

                  Petitioner pleads the doctrine of tes ipsa loquitur.

                                                            23.

                   As a result ofthis accident, petitioner,PEGGY VOSS, suffered the following, among other,
          i njuries:
                   a.     Injuries to the head, back, neck, and/or spine, arin, elbow, wrist, shoulder, knees

                          ankle, pelvic, groin and 'foot;

                  b.      Muscles,ligaments, tendons,nerves, and other still tissue structures of the cervical,

                  .lumbar and thoracic regions of the spine;

                  c.      Injuries to the nervous system and psyche;

                   d.    'B-umps, bruises and contusions;

                  e.      Aggravation, precipitation andior the exacerbation of prior existing non-

                   deliberating predispositions, and including without limitation, normal degenerative

                  changes.




E-Filed
               Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 6 of 9

• 2020-07705                                                                                            FILED
     C
Section 10
                                                                                                 2020 SEP 15 P07:48
                                                                                                           CIVIL'
                                                                                                   DISTRICT COURT




                                                           24.

                  As a result of the above described accident, petitioner, PEGGY 'VOSS, sustained the 2

          following damages:

                 a.      Physical pain and suffering (past, present, & future);

                  b.      Mental pain, and anguish (past, present & future);

                 c.       Medical expenses (past, present,& future);

                 d.       Loss of enjoyment of life (past, present, & future); and,

                 e.      Physical disability and limitation of activities, hobbies, and endeavor.

                 :f.     These conditions may continue, worsen or'become permanent;and the full residuals

                  and sequ.elae Of her injuries are as yet not fully known, but have been and will be severe.


                                                           25.

                 Petitioner further alleges, an. information and belief; that at all times pertinent herein, ABC

          INSURANCE COMPANY afforded a policy ofinsurance covering WALMART STORES,INC.

          d/b/a WALMART,Store #1163, located at 4001 Barman Place,New Orleans, Louisiana 70114.

          The policy number is unknown at present time, and under .the laws of the State of Louisiana there

          was in full force and effect at the time ofthe accident and Which insurance inures to the benefit of

          Plaintiff under the provisions of the Louisiana Direct Action Statute, Revised Statute 22:655.

                                                           26.

                 Petitioner further alleges, on information and belief; that .under the terms of said policy,

          ABC:INSURANCE COMPANY obligated itself to pay any and all damages to others as a result

          of the negligence of WALMART STORES,INC. d/b/a WALMART,Store 4.11-63, located at 4001

          Behnnan Place, New Orleans, Louisiana 70114, the owner of th.e store, covered by said policy at

          the time of said slip and lid].

                                                           27.

                 Pursuant to the provisions of the Louisiana Code of Civil Procedure, Article 1423,.et sec.,

          plaintiff is entitled to a certified'copy of any insurance policies.issued to and/or otherwise insuring

          WALMART STORES, INC. d/b/a WALMART, Store #11,63, for the claims made by plaintiff.




E-Filed
               Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 7 of 9
 2020-07705                                                                                           FILED6
     C
Section 10 ,
                                                                                               2020 SEP 15 P07:48
                                                                                                        CIVIL
                                                                                                 DISTRICT COURT




          herein. Plaintiff herein requests a certified copy of any and all such policies of insurance -within

          thirty (30) days or service of the petition upon them.

                                                            28.

                 Petitioner,.PEGGY VOSS,further shows and represents that the defendants, WALMART

          STORES,.INC. d/b/a WALMART, Store #1163, located at 4001 Behrman Place, New. Orleans,

          Louisiana 70114, are liable, jointly and severally, unto petitioner in strict liability and/or

          negligence according to La.. Civ.. Code Art.isl 2315, 2316, 2317, 2317.1.

                                                            29.

                 It will be necessary to present expert witness testimony at during the perpetration and/or

          trial on the merits of the case and as such, PEGGY VOSS desires that all such costs be taxed as

          court cost and assessed against the defendants.

                                                            30.

                 Upon information, and belief, it is alleged that at all times material hereto, WALMART

          STORES, INC. d/b/a. WALMART is a self-insured entity and provided a policy of liability

          insurance to WALMART STORES, INC.                  WALMART on the date of this accident, which

          said policy provided coverage for the type and JOSS sued upon herein, thus rendering the said

          defendants liable in solid0- unto Petitioner with the other named Defendants.


                 WHEREFORE,petitioner prays:

                 a.      That defendants, WALMART STORES,INC.d/b/a WALMART,be served with. a
                         copy of this Petition and duly cited to appear and answer same;
                 b.      That after due proceedings had there be judgment rendered herein in favor of
                         petitioner and against the defendants,jointly and in solick, for such -damages as are
                         reasonable in the premises, together with the maximum legal interest from the date
                         ofJudicial demand until paid, and for all costs ofthis proceedings;
                 c.      For full, general, and equitable relief;
                 d.      In accordance with Louisiana Code of Civil Procedure Article 1572, plaintiff
                         requests that the Clerk furnish to undersigned counsel of record, written notice by
                         mail ten (10) days in advance of the date fixed for trial or hearing of the case,
                         whether. -exceptions, motions, or rules; or an immediate notice of all others or
                        judgments, whether interlocutory or final, made or rendered in this case, all as
                         provided by Louisiana Code of Civil Procedure Articles 1913, 1914, including




E-Filed
               Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 8 of 9
 2020-07705                                                                                          FILED

     C
Section 10
                                                                                              2020 SEP 15 P07:48
                                                                                                        CIVIL
                                                                                                DISTRICT COURT




                         notice of judgment in the event this case is taken under advisement or if the
                        judgment'. is.not. signed at the conclusion of the 'trial.. Requestis also hereby made
                        :for all other'notices, which may berequestedIinder:applicable


                                                       RespeCtfully subinitted,

                                                       1,10-1tA LAW 144-,'

                                                                          7272:)
                                                       VANESSA MOTTA (LSBA 436915)
                                                       Motta Law, LLC
                                                       3632 Canal Street
                                                       New Orleans,LA 70.119
                                                       Tel:(504)670-9490
                                                       Fax:(T504)513-3122
                                                       Email: vanessatitImottalaw.coin
                                                       Attorneysfor I"lahoilf, Peggy Voss


          PLEASE SERVE!
          WALMART STORES,INC. d/b/a WALMART
          through its Registered Agent for Service of Process:
          CT Corporation System
          5615 Corporate Blvd., Suite 400B
          13ptpn Rouge,LA 70808




                                                                                            A TRUE C
                                                                                                 Aviv"
E-Filed                                                                                   UTY CLWIVIL D STRIC
                                                                                              PAR OF OR EANS
                                                                                                 STATE OF LA
                 Case 2:21-cv-00961-JCZ-DPC Document 1-2 Filed 05/18/21 Page 9 of 9                              •
• . 2020-07705                                                                                          FILED
      C
Section 10
                                                                                                2020 SEP 15 P 07:48
                                                                                                         CIVIL
                                                                                                     DISTRICT COURT




                           CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                               STATE OF LOUISIANA
           NO.

                                                     'PEGGY'VOSS

                                                       VERSUS

                 WALMART STORES,:INC: d/b/a .WALMART,and ABCINSURANCE COMPANY


           FILED:
                                                                        DEPUTY CLERK
                                                                                                                 •


                                             REQUEST FOR NOTICE

                  NOW INTO COURT„ through. .undersigned. Counsel, comes .your petitioner herei:n,.

           PEGGYNOSS„ pursuant.to .LCCP Articles 1572, 1913,
                                                         . and .:19:14, who asks this Court:for written

           notice at least ten (10)days in advance ofthe date fixed for the heating of any Exception,'Motion.,

           Rule, or Trial on the merits, in the captioned proceeding. Furthermore, petitioner requests

           immediate notice of all Orders on any Judgments,Exceptions, Motions, Rules, or ofthe Trial on

           the merits in the,Captioned proceeding.

                                                        Respectfully submitted,

                                                        MOTTA LAW LLC



                                                        VANESSA MOTTA (LSBA 436915)
                                                        Mona Law,LLC
                                                        3632 Canal Street
                                                        New Orleans,LA 70119
                                                        Tel:(504)670-9490
                                                        Fax:(504)513-3122
                                                        Email: VaII C.', Sti(olitiOttaii M.11.03ni
                                                        itttorneySfar. Plaintiff Peggy Voss.




 E-Filed
